Citation Nr: 1416284	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  10-03 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to an initial compensable evaluation for a cervical spine disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Taylor, Counsel





INTRODUCTION

The Veteran served on active duty from August 2004 to October 2005 with additional service with the Army National Guard, including active duty for training (ACDUTRA) from June 1988 to November 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran was notified of the time and location of his requested Board hearing by an April 2010 letter but failed to report.  The request is considered withdrawn.   38 C.F.R. § 20.704(d) (2013).

In August 2012, the Board remanded the case for additional development.  

As reflected in the Board's August 2012 remand, the issue of entitlement to service connection for a right shoulder disability raised in the July 2011 Informal Hearing Presentation was REFERRED to the RO for consideration.  There is no indication that the RO has considered and it is again REFERRED for appropriate action.  


FINDING OF FACT

Preexisting scoliosis clearly and mistakably underwent a chronic worsening beyond its natural progression during or as a result of service. 






CONCLUSION OF LAW

The criteria for entitlement to service connection for low back have been met.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a low back disability.  The Veteran is in receipt of the Combat Action Badge for his service in Iraq.  See March 2006 Permanent Order.  Therefore, the provisions of § 1154(b) apply.  

The September 1987 service entrance examination report notes scoliosis.  Thus, the Board finds that scoliosis preexisted active service, to include at active duty service entrance in August 2005.  

The Veteran's descriptions of exposure to improvised explosive devices (IEDs) and being jarred while driving a truck in a convoy are consistent with what a motor transport operator would experience in combat.  Further, service treatment records indicate that, upon returning from deployment in September 2005, the Veteran reported back pain, swollen, stiff or painful joints, and muscle aches, and a September 2005 Post-Deployment Health Care Provider Review notes the Veteran was often exposed to excessive vibration.

Given the service treatment records in which he complained of a history of back pain following his deployment to Iraq and Post-Deployment Review, the Board finds that there was development of symptomatic manifestations of a pre-existing disease or injury during or proximately following action with the enemy.  

In support of the Board's finding is the November 2006 VA examination report reflecting diagnoses of mechanical low back strain, grade 1 L5-S1 spondylolisthesis, right L5 spondylolysis and mild L5-S1 facet degenerative changes.  The examiner determined in December 2006 that the Veteran's current back disorders are more likely than not related to the scoliosis existing prior to service. 

The August 2012 VA examiner determined that the evidence does not clearly and unmistakably show that the Veteran's preexisting scoliosis did not increase in severity during service.  Although the examiner stated that an opinion as to whether increase in the back disability during service clearly and unmistakably was due to the natural progression of the disease process would be speculative because there was no evidence of the degree of scoliosis prior to service entrance, the 1987 service entrance examination report specifically notes 10 degrees of curvature.  

The August 2012 x-ray examination report reflects approximately 15 degrees of curvature.  The evidence does not clearly and unmistakably show that the Veteran's preexisting scoliosis did not increase in severity during service or clearly and unmistakably show that increase was due to the natural progression of the disease process. 

The presumption of aggravation of preexisting scoliosis has not been rebutted.  Service connection for scoliosis is warranted.  


ORDER

Service connection for scoliosis is granted.  



REMAND

The Veteran filed a Notice of Disagreement with the initial noncompensable evaluation assigned for a cervical spine disability.  The filing of a Notice of Disagreement confers jurisdiction on the Board, and the next step is for the agency of original jurisdiction (AOJ) to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997). 

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case with respect to the issue of an initial compensable evaluation for a cervical spine disability, to include notification of the need to timely file a Substantive Appeal.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


